Case 1:20-cv-01052-TSE-IDD Document 68 Filed 08/11/21 Page 1 of 3 PageID# 499




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


 CHARLOTTE CHARLES, et al.,


                     Plaintiffs,

         v.
                                                      Civil Action No. 20-1052-TSE
 ANNE SACOOLAS and JONATHAN
 SACOOLAS,

                     Defendants.


 UNITED STATES’ CONSENT MOTION FOR LEAVE TO FILE REPLY IN SUPPORT
                 OF MOTION FOR PROTECTIVE ORDER

       Pursuant to 28 U.S.C. § 517, the United States, through undersigned counsel, hereby

respectfully moves for leave to file a reply in support of its proposed motion for protective order.

The grounds for this motion are set forth below. Undersigned counsel has conferred with counsel

for the parties regarding the relief sought in this motion; the parties consent to this motion for leave

to file but Plaintiffs note their continued opposition to the United States’ underlying motion for

protective order.

       The United States has moved for leave to file a motion for protective order in this litigation.

ECF No. 62 (motion for leave); ECF No. 62-2, 62-3 (proposed motion for protective order and

memorandum in support). Although Plaintiffs consent to that motion for leave to file, ECF No.

64, they oppose the underlying motion for protective order and have filed a provisional opposition

brief to that motion, ECF No. 67-1. Should the Court choose to take up the United States’ proposed

motion for protective order at the hearing currently scheduled for August 13, 2021, the United

States seeks leave to file the attached reply to briefly respond to points raised in the Plaintiffs’

provisional opposition.
Case 1:20-cv-01052-TSE-IDD Document 68 Filed 08/11/21 Page 2 of 3 PageID# 500




       As discussed in the United States’ prior motion for leave to file, ECF No. 62, this motion

should be granted pursuant to 28 U.S.C. § 517, which provides that an officer of the Department

of Justice “may be sent by the Attorney General to any State or district in the United States to

attend to the interests of the United States in a suit pending in a court of the United States . . . or

to attend to any other interest of the United States.” In light of this statutory authority, the United

States may file the attached reply brief.

       For the foregoing reasons, this Court should grant the United States leave to file a reply in

support of its proposed motion for protective order. A proposed order has been attached for the

convenience of this Court.

Dated: August 11, 2021                                 Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General
                                                       Civil Division

                                                       RAJ PAREKH
                                                       Acting United States Attorney

                                                       ALEXANDER K. HAAS
                                                       Director, Federal Programs Branch

                                                       ANTHONY J. COPPOLINO
                                                       Deputy Director, Federal Programs Branch

                                                       JAMES R. POWERS
                                                       Trial Attorney
                                                       Civil Division, Federal Programs Branch
                                                       United States Department of Justice
                                                       1100 L Street, NW
                                                       Washington, DC 20005
                                                       Tel: (202) 353-0543
                                                       Email: james.r.powers@usdoj.gov

                                                        /s/
                                                       DENNIS C. BARGHAAN, JR.
                                                       Acting Chief, Civil Division
                                                       Assistant United States Attorney



                                                  2
Case 1:20-cv-01052-TSE-IDD Document 68 Filed 08/11/21 Page 3 of 3 PageID# 501




                                          2100 Jamieson Ave.
                                          Alexandria, Virginia 22314
                                          Tel: (703) 299-3891
                                          Fax: (703) 299-3983
                                          Email: dennis.barghaan@usdoj.gov

                                          ATTORNEYS FOR THE UNITED STATES




                                      3
